Case: 2:20-cv-00634-EAS-KAJ Doc #: 19 Filed: 03/22/21 Page: 1 of 2 PAGEID #: 752




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN OHIO DISTRICT
                                 EASTERN DIVISION



PATRICIA JUNE CRAWFORD,
       Plaintiff,
                                                              Case No. 2:20-cv-634
v.                                                            Judge Edmund A. Sargus, Jr.

COMMISSIONER OF SOCIAL SECURITY,
       Defendant.



                                    OPINION AND ORDER

      This matter is before the Court for consideration of the Objection by the Plaintiff to the

Magistrate Judge’s Report and Recommendation issued on November 9, 2020. (Doc. 15.) The

Magistrate Judge recommended that the decision of the Commissioner of Social Security denying

disability benefits to Patricia June Crawford, plaintiff herein, be denied. (Doc. 17.)

      The undersigned has carefully reviewed the record in this case and concludes that the

decision of the Commissioner “is supported by substantial evidence and was made pursuant to

proper legal standards. Rabbers v. Comm’r of Soc. Sec., 582 F. 3d 647, 651 (6th Cir. 2009) (quoting

Rogers v. Comm’r of Soc. Sec., 486 F. 3d 234, 241 (6th Cir. 2007)). The Court adopts the Report

and Recommendation of the Magistrate Judges. The objections of the plaintiff are OVERRULED

and the decision of the Commissioner is AFFIRMED.
Case: 2:20-cv-00634-EAS-KAJ Doc #: 19 Filed: 03/22/21 Page: 2 of 2 PAGEID #: 753




      The claimant asked the Social Security Administrative Law Judge for assistance with

gambling and mental health issues. In an effort to be helpful, this Court sends to Ms. Crawford the

following information.

   1. For gambling related issues, a local nonprofit                     may     assist.   Contact
      maryhaven.com/onemorechance or call 614-324-5425.

   2. For emergency mental health issues, contact Netcare Access, 614-276-2273. This is a
      twenty-four hour, mental health crisis program.

   3. For mental health care, you may contact North Central Mental Health, 614-299-6600 or
      Southeastern Healthcare, 614-224-4850.



       IT IS SO ORDERED.


Date: 3/22/2021                              s/Edmund A. Sargus, Jr.
                                             EDMUND A. SARGUS, JR., JUDGE
                                             UNITED STATES DISTRICT COURT
